     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 1 of 18 PageID #:1



1      Steven Sklaver (237612)
       ssklaver@susmangodfrey.com
2      Kalpana Srinivasan (237460)
       ksrinivasan@susmangodfrey.com
3      Michael Gervais (330731)
       mgervais@susmangodfrey.com
4      SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
5      Los Angeles, CA 90067
       Phone: (310) 789-3100
6      Facsimile: (310) 789-3150
7      Counsel for Plaintiff and Proposed Class
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10

11      C.H., a minor, by and through his             Case No.
        Guardian, Marc Halpin, individually and
12      on behalf of all others similarly situated,   CLASS ACTION COMPLAINT
13                   Plaintiff,                       DEMAND FOR JURY TRIAL
14       vs.
15
        TIKTOK, INC., a corporation, and
16      BYTEDANCE, INC., a corporation,
17                   Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                  1
                                      CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 2 of 18 PageID #:2



1            Plaintiff C.H., a minor, by and through his guardian, (“Plaintiff), individually
2      and on behalf of all others similarly situated, allege as follows against Defendants
3      TikTok, Inc. (“TikTok”) both individually and as a successor-in-interest to
4      Musical.ly, Inc. (“musical.ly”) and ByteDance, Inc. (“ByteDance”) (collectively,
5      “Defendants”):
6      I.    INTRODUCTION
7            1.     Defendant TikTok maintains and operates one of the fastest growing
8      social media applications in the United States (“App”). The App is a video-sharing
9      network that allows users to create, view, and share short videos.
10           2.     Unknown and undisclosed to its users, the App collects, stores and uses
11     private, biometric information and biometric identifiers of users and those whose
12     faces appear in users’ videos.
13           3.     The App scans a user’s facial geometry and its algorithm subsequently
14     uses that information to determine an estimate of the user’s age. The App also scans
15     facial geometry of any subject that appears in a video to allow users to impose
16     animated features onto the video subject’s face or otherwise alter the video subject’s
17     face. TikTok encourages users to use these facial effects.
18           4.     Defendants’ collection, storage, and use of biometric identifiers or
19     biometric information is in violation of the Illinois Biometric Information Privacy
20     Act, 740 ILCS 14/1 et seq. (“BIPA”).
21           5.     Despite the BIPA’s requirement that private entities such as the
22     Defendants receive informed consent prior to the collection of biometric identifiers
23     or information, Defendants do not inform users that the App collects, captures,
24     receives, obtains, stores, or otherwise uses the biometric identifiers or biometric
25     information of users or the biometric identifiers or biometric information of their
26     video subjects. Given that users are not informed of Defendants’ collection of
27

28
                                                  2
                                        CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 3 of 18 PageID #:3



1      biometric identifiers or biometric information, users cannot, and have not, provided
2      informed consent.
3            6.      Defendants separately violate the BIPA by failing to develop a written
4      policy, made available to the public, that establishes the retention schedule and
5      guidelines for permanently destroying biometric data. Defendants do not disclose
6      what they do with the biometric data, who has access to that biometric data, where
7      that biometric data is stored, how long that biometric data is stored, or any guidelines
8      for the destruction of biometric data.
9            7.      Plaintiff brings this action individually and on behalf of a proposed
10     class to enjoin Defendants’ ongoing violations of the BIPA and to recover statutory
11     damages for Plaintiff and Class members for each violation of the BIPA by the
12     Defendants.
13     II.   JURISDICTION AND VENUE
14           8.      This Court has jurisdiction pursuant to the Class Action Fairness Act,
15     28 U.S.C. § 1332(d). This is a class action in which the amount in controversy is in
16     excess of $5,000,000, excluding interest and costs. Putative Class members and
17     Defendants are citizens of different states. There are more than 100 putative Class
18     members.
19           9.      This Court has personal jurisdiction over Defendants. Both Defendants
20     regularly conduct business in the State of California, including, actions associated
21     with the misconduct described in this Complaint. Both Defendants maintain their
22     principal places of business in California, and Defendant TikTok, Inc. is
23     incorporated in California.
24           10.     Venue is proper in the jurisdiction pursuant to 28 U.S.C. §§ 1391(b),
25     (c), and (d), because a substantial part of the events or omissions giving rise to
26     Plaintiff’s claims occurred in this District. TikTok maintains its principal place of
27     business in this District.
28
                                                  3
                                      CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 4 of 18 PageID #:4



1      III.   PARTIES
2             11.    Plaintiff C.H. is a 16-year old minor and a resident and citizen of
3      Illinois. C.H. brings this action through his father and guardian, Marc Halpin, who
4      is also a resident and citizen of Illinois.
5             12.    C.H. is a registered user of the TikTok App and has used the App
6      regularly to upload videos and use the App’s facial filters on his own image and the
7      images of others who appeared in his videos.
8             13.    Plaintiff did not know or expect that Defendants collect, store, and use
9      his biometric identifiers and biometric information when he uses the App or that
10     Defendants collect, store, and use the biometric identifiers and biometric information
11     of others whose faces appear in his videos. If Plaintiff had known, Plaintiff would
12     not have used the App.
13            14.    Neither Plaintiff, nor his legally authorized guardian, ever received
14     notice from Defendants (written or otherwise) that Defendants would collect, store,
15     or use his biometric identifiers or biometric information or that Defendants would
16     collect, store, or use the biometric identifiers or biometric information of those
17     whose faces appeared in videos he uploaded to the App.
18            15.    Neither Plaintiff, nor his legally authorized guardian, ever received
19     notice from Defendants of the specific purpose and length of time that Defendants
20     would collect, store, or use Plaintiff’s biometric identifiers or biometric information
21     or the specific purpose and length of time that Defendants would collect, store, or
22     use the biometric identifiers or biometric information of those whose faces appeared
23     in Plaintiff’s videos.
24            16.    Neither Plaintiff, nor his legally authorized guardian, recall seeing the
25     Terms of Service or Privacy Policies upon registered for an account with the App.
26     Plaintiff does not recall seeing any notification from Defendants regarding changes
27     to these policies.
28
                                                     4
                                       CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 5 of 18 PageID #:5



1            17.    Defendant TikTok, Inc. is, and at all relevant times, was, a California
2      corporation with its principal place of business in Culver City, California. It is sued
3      in its individual capacity and as the successor-in-interest to Musical.ly, Inc.
4            18.    Defendant ByteDance Inc. is, and at all relevant times was, a Delaware
5      corporation with its principal place of business in Palo Alto, California. ByteDance
6      Ltd., a company based in China, is the parent corporation of ByteDance, Inc.
7      IV.   FACTUAL ALLEGATIONS
8            A.     Biometrics and Consumer Privacy
9            19.     Biometrics are unique biological measurements that can be used for
10     identification and authentication.
11           20.    Common biometric identifiers include retina or iris scans, fingerprints
12     voiceprints, fingerprints, and scans of hand or face geometry.
13           21.    Recent improvements in facial recognition software has resulted in the
14     growing capture, collection, and use of biometric data in commercial applications.
15     The rise in commercial applications of facial recognition technology has also
16     generated significant concern about the erosion of personal privacy and the potential
17     for abuse inherent in the collection of an individual’s unique biological information.
18           22.    Despite the privacy concerns raised by regulators, legislators, and
19     others, Defendants failed to obtain consent from Plaintiff and Class members before
20     it employed its facial recognition technology on their images.
21           B.     The Illinois Biometric Information Privacy Act
22           23.    Illinois recognizes that biometrics are unlike other unique identifiers
23     such as social security numbers or a driver’s license that, when compromised, can
24     be changed. Biometrics “are biologically unique to the individual”; therefore, “once
25     compromised, the individual has no resource” and “is at heightened risk of identity
26     theft.” 740 ILCS 14/15. To protect the biometric identifiers and biometric
27

28
                                                  5
                                      CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 6 of 18 PageID #:6



1      information of Illinois citizens, like the Plaintiff and Class members, Illinois enacted
2      the Illinois Biometric and Information Privacy Act (“BIPA”) in 2008.
3            24.       Section 15(b) of the BIPA provides that no private entity, such as the
4      Defendants, may collect, capture, or otherwise obtain a person’s or a customer’s
5      biometric identifier or biometric information, unless it first:
6            (1) informs the subject or the subject’s legally authorized representative
             in writing that a biometric identifier or biometric information is being
7            collected or stored;
8            (2) informs the subject or the subject’s legally authorized representative
             in writing of the specific purpose and length of term for which a
9            biometric identifier or biometric information is being collected, stored
             and used; and
10
             (3) receives a written release executed by the subject of the biometric
11           identifier or biometric information or the subject's legally authorized
             representative.
12

13           740 ILCS 14/15(b).
14           25.       The statute defines a “written release” to mean “informed written
15     consent.” Id.
16           26.       Section 15(a) of BIPA provides:
17           A private entity in possession of biometric identifiers or biometric
             information must develop a written policy, made available to the public,
18           establishing a retention schedule and guidelines for permanently
             destroying biometric identifiers and biometric information when the
19           initial purpose for collecting or obtaining such identifiers or
             information has been satisfied or within 3 years of the individual’s last
20           interaction with the private entity, whichever comes first.
21           740 ILCS 14/15(a).
22           27.       Section 15(c) of BIPA provides that no private entity, such as the
23     Defendants, in possession of biometric identifier or biometric information “may
24     disclose, redisclose, or otherwise disseminate a person’s or a customer’s biometric
25     identifier or biometric information” unless “the subject of the biometric identifier or
26     biometric information or the subject’s legally authorized representative consents to
27     the disclosure or redisclosure.” 740 ILCS 14/15(d)(1).
28
                                                  6
                                       CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 7 of 18 PageID #:7



1            28.    Within the definition of a “biometric identifier” in the BIPA, it
2      specifically includes “a retina or iris scan, fingerprint, voiceprint, or scan of hand or
3      face geometry.” 740 ILCS 14/10. The statute defines “biometric information” to
4      mean “any information, regardless of how it is captured, converted, stored, or shared,
5      based on an individual’s biometric identifier used to identify an individual.” Id.
6            29.    BIPA further prohibits a private entity, such as the Defendants, that
7      possess biometric identifiers or biometric information from selling, leasing, trading,
8      or otherwise profiting from a person’s or a customer’s biometric identifier or
9      biometric information. 740 ILCS 14/15(c).
10           30.    Any private entity that possesses biometric identifiers or biometric
11     information is required to store, transmit, and protect the biometric identifiers and
12     biometric information using the “reasonable standard of care within the private
13     entity’s industry.” 740 ILCS 14/15(e).
14           C.     Defendants Violate Illinois’s Biometric Information Privacy Act
15           31.     ByteDance Inc. is a Delaware corporation. Its parent company,
16     ByteDance Ltd., is based in China.
17           32.     ByteDance Ltd. initially launched the TikTok App (originally called
18     “A.me” in China but now called “Douyin”) in China. In 2016, the App was launched
19     for iOS and Android in markets outside of China.
20           33.    In 2017, ByteDance purchased musical.ly., a video-based social
21     network that, like the TikTok App, allowed users to create and share short videos.
22     Paul Mozur, Musical.ly, a Chinese App Big in the U.S., Sells for $1 Billion, New
23     York Times (Nov. 10, 2017), available at https://nyti.ms/2zKQtZv (last accessed
24     May 28, 2020). The Musical.ly App collected, used, stored, and otherwise obtained
25     face scans of users and video subjects to allow the use of face filters without
26     informed consent in violation of the BIPA. TikTok merged the TikTok App with the
27

28
                                                   7
                                      CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 8 of 18 PageID #:8



1      Musical.ly App to create a single video-based social network under the “TikTok”
2      name.
3              34.   The TikTok App has become one of the fastest growing social media
4      platforms worldwide and in the United States. It has been downloaded more than 1.3
5      billion times worldwide and more than 120 million times in the United States.
6              35.   The TikTok App is immensely popular with a younger demographic.
7      “About 60% of TikTok’s 26.5 million monthly active users in the United States are
8      between the ages of 16 and 24.” Greg Roumeliotis, et al., U.S. Opens National
9      Security Investigation into TikTok, Reuters (Nov. 1, 2019), available at
10     https://reut.rs/2yFv7fC (last accessed May 28, 2020).
11             36.   The TikTok App uses an artificial intelligence tool that automatically
12     scans the faces of individuals appearing in videos posted to the App to estimate the
13     subjects’ ages. See, e.g., Georgia Wells Yoree Koh, TikTok Wants to Grow Up but
14     Finds it Tough to Keep Kids Out, Wall Street Journal (Feb. 16, 2020), available at
15     https://on.wsj.com/2ZL9uFV (last accessed May 28, 2020).
16             37.   The TikTok App also contains a feature that permits users to
17     superimpose facial features onto a subject’s moving face and which allows for
18     editing of facial features. These features work by scanning the unique facial
19     geometry of individuals, like Plaintiff and Class members, that appear in videos
20     posted to the TikTok App.
21             38.   Embedded within the App is another feature that “is designed to let
22     users’ face-swap onto a selection of source videos” which “requires TikTok users to
23     create a detailed multiple-angle biometric scan of their faces.” Peter Suciu, TikTok’s
24     Deepfakes Just the Latest Security Issue for the Video Sharing App Forbes (Jan. 7,
25     2020), available at < https://bit.ly/3ero9du> (last accessed May 28, 2020).
26             39.   TikTok’s features that result in the capture, collection, and use of scans
27     of facial geometry and facial features raise significant privacy concerns.
28
                                                  8
                                      CLASS ACTION COMPLAINT
     Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 9 of 18 PageID #:9



1            40.    Upon information and belief, Defendant TikTok shares its users’
2      private information, including biometric identifiers and information, with other
3      members of its corporate family during the Class period, including Defendant
4      ByteDance., and with its advertising partners. See, e.g. TikTok Privacy Policy (as of
5      May 28, 2020), available at https://www.tiktok.com/legal/privacy-policy?lang=en
6      (last accessed May 28, 2020). According to a ByteDance representative “that people
7      made their faces available to other platforms, too.” Jay Tolentino, How TikTok Holds
8      Our    Attention    (Sept.   23,   2019),   The    New     Yorker,   available    at   <
9      https://bit.ly/3dcku2N> (last accessed May 28, 2020).
10           41.    Defendants’ capture, collection and use of Plaintiff’s and Class
11     members’ biometric identifiers or biometric information, including but not limited
12     to scans of facial geometry and/or facial landmarks, violates all three prongs of
13     Section 15(b) of the BIPA.
14           42.    First, Defendants do not inform Plaintiff or Class members or their
15     legally authorized representatives that it collects, captures, receives, obtains, stores,
16     shares or uses their biometric identifiers or biometric information, as required by
17     Section 15(b)(1).
18           43.    Second, Defendants do not inform Plaintiff or Class members or their
19     legally authorized representatives in writing (or otherwise) of the specific purpose
20     and length of term for which a biometric identifier or biometric information is being
21     collected, stored, or used, as required by Section (b)(2).
22           44.     Third, Defendants have never obtained a written release or consent
23     from Plaintiff or Class members or their legally authorized representatives before
24     the collection, capture, storage, and/or use of their biometric identifiers and
25     biometric information, as required by Section 15(b)(3).
26           45.     Defendants also violate Section 15(a) of BIPA, by failing to develop a
27     written policy, made available to the public, establishing a retention schedule and
28
                                                   9
                                      CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 10 of 18 PageID #:10



1      guidelines for permanently destroying biometric identifiers and biometric
2      information when the initial purpose for collecting or obtaining such identifiers or
3      information has been satisfied or within 3 years of the individual’s last interaction
4      with the TikTok App, whichever occurs first.
5             46.    Defendants’ violation of the BIPA have harmed Plaintiff by, among
6      other things, violating their privacy and taking away their right to maintain and
7      control their biometric identifiers and biometric information. Defendants’ privacy
8      invasions are especially troubling given that many of its users are minors.
9      V.     CLASS ACTION ALLEGATIONS
10            47.   Plaintiff brings this lawsuit pursuant to Rule 23(a), (b)(1), (b)(2), and
11     (b)(3) of the Federal Rules of Civil Procedure on behalf of the following Class:
12            48.   All individuals who had their biometric identifiers or biometric
13     information, including scans of face geometry, collected, captured, received, or
14     otherwise obtained by the Defendants through the Musical.ly or the TikTok App,
15     while residing in Illinois.
16            49.   Excluded from the Class are Defendants, as well as its legal
17     representatives, officers, employees, assigns and successors, as well as all past and
18     present employees, officers, and directors of Defendants. Also excluded from the
19     Class is any judge or judicial officer who presides over this action and members of
20     their immediate families and judicial staff.
21            50.   Plaintiff reserves the right to amend the class definition based on
22     information obtained through discovery or further investigation.
23            51.   Numerosity: The number of Class members is so numerous that joinder
24     is impracticable. Plaintiff will be able to determine the exact number of Class
25     members and identify each Class member through appropriate discovery, including
26     discovery of Defendants’ business records. Class members can be ascertained by
27     objective criteria, such as use and geographic information. At a minimum, the Class
28
                                                 10
                                      CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 11 of 18 PageID #:11



1      contains thousands of persons. The disposition of Class members’ claims in a single
2      action will benefit the parties and the Court.
3             52.   Commonality: There are questions of law and fact common to Plaintiff
4      and all Class members that predominate over any questions that affect any individual
5      Class member, including but not limited to:
6             a.    Whether Defendants collected, stored, or otherwise used
                    Plaintiff’s and Class members’ biometric identifiers or biometric
7                   information;
8             b.    Whether Defendants properly informed Plaintiff and Class
                    members that it collected, stored, or otherwise used their
9                   biometric identifiers or biometric information;
10            c.    Whether Defendants informed Plaintiff and Class members of
                    the specific purpose and length of term for which their biometric
11                  identifier or biometric information would be collected, stored,
                    and/or used;
12
              d.    Whether Defendants obtained written release (as defined in 740
13                  ILCS 14/10) from Plaintiff and Class members to collect, store,
                    and/or use their biometric identifiers or biometric information;
14
              e.    Whether Defendants developed a written policy, made available
15                  to the public, including Plaintiff and Class members, that
                    established a retention schedule and guidelines for permanently
16                  destroying biometric identifiers and biometric information;
17            f.    Whether Defendants’ violations of the BIPA were committed
                    intentionally, recklessly, or negligently;
18
              g.    Whether Plaintiff and Class members are entitled to statutory
19                  damages under the BIPA; and
20            h.    Whether Plaintiff and Class members are entitled to declaratory
                    and injunctive relief.
21

22            53.   Typicality: All of Plaintiff’s claims are typical of the claims of the
23     proposed Class he seeks to represent. His claims arise from the same conduct and
24     practices that give rise to the claims of all Class members and are based on the same
25     legal theories. Plaintiff, like all Class members, has had his biometric identifiers or
26     biometric information collected, stored, and/or used by Defendants without his
27     knowledge and without his informed consent.
28
                                                 11
                                      CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 12 of 18 PageID #:12



1             54.    Adequacy of Representation: Plaintiff will fairly and adequately
2      represent the interests of the Class. Plaintiff has no interest adverse to those of other
3      Class members and is committed to vigorously prosecuting this case. Plaintiff has
4      retained counsel skilled and experienced in consumer class actions and complex
5      litigation.
6             55.    Superiority: A class action is superior to all other available methods for
7      the fair and efficient adjudication of this controversy. Class treatment of common
8      questions is superior to multiple individual actions that would risk inconsistent or
9      contradictory judgments and increase the costs of resolving this matter for all parties
10     and the court system. By contrast, a class action presents far fewer management
11     difficulties and offers the benefit of a single adjudication, economies of scale, and
12     comprehensive supervision by a single court. Absent a class action, Class members
13     would find the cost of litigating their BIPA claims prohibitively high and would have
14     no effective remedy. A class action promotes orderly adjudication of the Class
15     claims and presents fewer management difficulties.
16                                   FIRST CAUSE OF ACTION
17                               Violations of 740 ILCS 14/15(b)
18            56.    Plaintiff incorporates the foregoing allegations as if fully set forth
19     herein.
20            57.    Defendants are “private entities” as defined by 740 ILCS 14/10 because
21     Defendant TikTok is a California corporation and Defendant ByteDance, Inc. is a
22     Delaware corporation.
23            58.    Plaintiff and Class members are individuals who had their biometric
24     identifiers or biometric information collected, captured, received, obtained, stored,
25     and/or used by Defendants through the TikTok App.
26

27

28
                                                  12
                                      CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 13 of 18 PageID #:13



1             59.   In violation of 740 ILCS 14/15(b)(1), Defendants did not inform
2      Plaintiff and Class members or their legally authorized representatives in writing
3      that their biometric identifiers or biometric information would be collected or stored.
4             60.   In violation of 740 ILCS 14/15(b)(2), Defendants did not inform
5      Plaintiff and Class members or their legally authorized representative in writing of
6      the specific purpose and length of term for which a biometric identifier or biometric
7      information is being collected, stored, and used.
8             61.   In violation of 740 ILCS 14/15(b)(3), Defendants collected, captured,
9      received, otherwise obtained, stored, and/or used Plaintiff’s and Class members’
10     biometric identifiers and information without first obtaining a written release.
11            62.   By collecting, capturing, receiving, otherwise obtaining, storing, and/or
12     using Plaintiff’s and the other Class members’ biometric identifiers and biometric
13     information, Defendants violated the rights of Plaintiff and Class members to keep
14     private these biometric identifiers and biometric information.
15            63.   These privacy violations already have harmed Plaintiff and the other
16     Class members and will continue to harm, in an amount to be proven at trial.
17            64.   Upon information and belief, Defendants’ violations of 740 ILSC
18     14/15(b) were intentional or reckless. Defendants deliberately designed and
19     implemented the artificial intelligence tools and facial filters in the TikTok App that
20     collect, capture, receive, otherwise obtain, store, and/or use biometric identifiers and
21     biometric information. In addition, Defendants intentionally or recklessly did not
22     obtain informed consent before it collected, captured, received, or otherwise
23     obtained, stored, and/or used Plaintiff’s and Class members’ biometric identifiers or
24     biometric information. In the alternative, Defendants acted negligently by failing
25     ensure that TikTok App users were informed of and consented to Defendants’
26     collecting, capturing, receiving, otherwise obtaining, storing, and/or using their
27     biometric information and biometric identifiers.
28
                                                  13
                                      CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 14 of 18 PageID #:14



1             65.   Individually and on behalf of the Class, Plaintiff seeks: (1) injunctive
2      and equitable relief as is necessary to protect the interests of Plaintiff and Class
3      members by requiring Defendants to comply with BIPA’s requirements for the
4      collection, capture, storage, and use of biometric identifiers and biometric
5      information; (2) statutory damages of $5,000 for each intentional and reckless
6      violation of BIPA pursuant to 740 ILSC 14/20(2) or, alternatively, statutory damages
7      of $1,000 for each negligent violation pursuant to 740 ILCS 14/20(1); and (3)
8      reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740
9      ILCS 14/20(3).
10                              SECOND CAUSE OF ACTION
11                               Violations of 740 ILCS 14/15(a)
12            66.   Plaintiff incorporates the foregoing allegations as if fully set forth
13     herein.
14            67.   Defendants are “private entities” as defined by 740 ILCS 14/10 because
15     Defendant TikTok is a California corporation and Defendant ByteDance, Inc. is a
16     Delaware corporation.
17            68.   Plaintiff and Class members are individuals who had their biometric
18     identifiers or biometric information collected, captured, received, obtained, stored,
19     and/or used by Defendants through the TikTok App.
20            69.   BIPA requires that private entities in possession of biometric data
21     develop a written policy, made available to the public, establishing a retention
22     schedule and guidelines for permanently destroying biometric identifiers and
23     biometric information when the initial purpose for collecting or obtaining such
24     identifiers or information has been satisfied or within 3 years of the individual’s last
25     interaction with the private entity, whichever occurs first. Pursuant to BIPA, such
26     companies must adhere to that retention schedule and actually delete the biometric
27     information. See 740 ILCS § 14/15(a).
28
                                                  14
                                      CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 15 of 18 PageID #:15



1             70.   Defendants possess the biometric identifiers or information of Plaintiff
2      and the other Class members but do not publicly provide a retention schedule or
3      guidelines for permanently destroying such identifiers or information, as required by
4      740 ILCS 2313/15(a).
5             71.   Upon information and belief, Defendants do not maintain retention
6      schedules and guidelines for permanently destroying Plaintiff’s and the other Class
7      members’ biometric data. Each Defendant has failed or does not intend to destroy
8      Plaintiff’s and the other Class members’ biometric data when the initial purpose for
9      collecting or obtaining such data has been satisfied or within three years of the
10     individual’s last interaction with the company.
11            72.   Upon information and belief, Defendants’ BIPA violations were
12     intentional and reckless because Defendants deliberately failed to publicly disclose
13     a retention schedule or guidelines for permanently destroying biometric identifiers
14     or biometric information, as required by 740 ILCS 2313/15(a).
15            73.   Alternatively, Defendants’ BIPA violations were negligent because
16     Defendants breached the applicable standard of care by failing to publicly provide a
17     retention schedule or guidelines for permanently destroying such identifiers or
18     information, as required by 740 ILCS 2314/15(a).
19            74.   Individually and on behalf of the Class, Plaintiff seeks: (1) injunctive
20     and equitable relief as is necessary to protect the interests of Plaintiff and Class
21     members by requiring Defendants to comply with BIPA’s requirements for the
22     collection, capture, storage, and use of biometric identifiers and biometric
23     information; (2) statutory damages of $5,000 for each intentional and reckless
24     violation of BIPA pursuant to 740 ILSC 14/20(2) or, alternatively, statutory damages
25     of $1,000 for each negligent violation pursuant to 740 ILCS 14/20(1); and (3)
26     reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740
27     ILCS 14/20(3).
28
                                                15
                                     CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 16 of 18 PageID #:16



1                                 THIRD CAUSE OF ACTION
2                                 Violations of 740 ILCS 14/15(d)
3             75.     Plaintiff incorporates the foregoing allegations as if fully set forth
4      herein.
5             76.     Defendants are “private entities” as defined by 740 ILCS 14/10 because
6      Defendant TikTok is a California corporation and Defendant ByteDance, Inc. is a
7      Delaware corporation.
8             77.     Plaintiff and Class members are individuals who had their biometric
9      identifiers or biometric information collected, captured, received, obtained, stored,
10     and/or used by Defendants through the TikTok App.
11            78.     BIPA prohibits private entities from disclosing, redisclosing, or
12     otherwise disseminating a person’s or a customer’s biometric identifiers or biometric
13     information without first obtaining consent for that disclosure. 740 ILCS
14     14/15(d)(1).
15            79.     Defendants disclosed, redisclosed, or otherwise disseminated Plaintiff
16     and Class members’ biometric identifiers and biometric information without the
17     required consent pursuant to 740 ILCS 14/15(d)(1).
18            80.     By disclosing, redisclosing, or otherwise disseminating Plaintiff’s and
19     other Class members’ biometric identifiers and biometric information, Defendants
20     violated Plaintiff’s and Class members’ right to maintain control over their biometric
21     identifiers and/or biometric information as codified in BIPA. 740 ILCS 1411, et seq.
22            81.     Upon information and belief, Defendants’ BIPA violations were
23     intentional and reckless because Defendants deliberately disseminated Plaintiff’s
24     and Class members’ biometric identifiers and biometric information without first
25     obtaining the required consent.
26

27

28
                                                  16
                                       CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 17 of 18 PageID #:17



1             82.    Alternatively, Defendants’ BIPA violations were negligent because
2      Defendants negligently disseminated Plaintiff’s and Class members’ biometric
3      identifiers and biometric information without first obtaining the required consent.
4             83.    Individually and on behalf of the Class, Plaintiff seeks: (1) injunctive
5      and equitable relief as is necessary to protect the interests of Plaintiff and Class
6      members by requiring Defendants to comply with BIPA’s requirements for the
7      collection, capture, storage, and use of biometric identifiers and biometric
8      information; (2) statutory damages of $5,000 for each intentional and reckless
9      violation of BIPA pursuant to 740 ILSC 14/20(2) or, alternatively, statutory damages
10     of $1,000 for each negligent violation pursuant to 740 ILCS 14/20(1); and (3)
11     reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740
12     ILCS 14/20(3).
13     VI.    PRAYER FOR RELIEF
14            84.    WHEREFORE, Plaintiff, individually and on behalf of all other
15     similarly situated, requests that the Court enter the following judgment against
16     Defendants:
17            a.     That this action and the proposed class be certified and
                     maintained as a class action, appointing Plaintiff as a proper
18                   representative of the Class herein, and appointing the attorneys
                     and law firm representing Plaintiff as counsel for the Class;
19
              b.     Enter judgment against Defendants on Plaintiff’s and Class
20                   members’ asserted causes of action;
21            c.     Award statutory damages of $5,000 for each intentional and
                     reckless violation of BIPA pursuant to 740 ILCS 14/20(2), award
22                   statutory damages of $1,000 for each negligent violation of BIPA
                     pursuant to 740 ILCS 14/20(1);
23
              d.     Award injunctive and other equitable relief as is necessary to
24                   protect the interests of the Class, including, inter alia, an order
                     requiring TikTok to collect, store, and use biometric identifiers
25                   or biometric information in compliance with BIPA;
26            e.     Award Plaintiff and the Class their reasonable litigation expenses
                     and attorneys’ fees;
27
              f.     Pre-judgment and post-judgment interest as provided by law; and
28
                                                  17
                                      CLASS ACTION COMPLAINT
    Case: 1:20-cv-05213 Document #: 1 Filed: 06/05/20 Page 18 of 18 PageID #:18



1             g.    Such additional and equitable relief that this Court may deem just
                    and proper.
2

3                                DEMAND FOR JURY TRIAL
4             Plaintiff hereby demands a trial by jury of all issues so triable pursuant to
5      Federal Rule of Civil Procedure 38(b).
6

7      Dated: June 5, 2010                     Respectfully submitted,
8                                              SUSMAN GODFREY L.L.P.
9

10                                             /s/ Steven Sklaver                             .




                                               Steven Sklaver
11                                             Kalpana Srinivasan
                                               Michael Gervais
12
                                               Attorneys for Plaintiff and Proposed Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  18
                                      CLASS ACTION COMPLAINT
